Exhibit 10.8





 

Execution Version

 

PARTIAL RELEASE OF COLLATERAL LETTER

 

Pacific Ethanol, Inc.
400 Capitol Mall, Suite 2060
Sacramento, CA 95814



Aurora Cooperative Elevator Company

2225 Q Street

Aurora, NE 68818

 

April 15, 2020

 

Re: The Senior Secured Note Amendment Agreement dated as of December 22, 2019
(as amended, supplemented or otherwise modified from time to time, the
“Amendment Agreement”), by and among Pacific Ethanol, Inc., a Delaware
corporation (the “Company”) and the Noteholders defined therein (the
“Noteholders”), the Amended Notes issued pursuant to the Amendment Agreement
(the “Amended Notes”), the Pledge Agreement dated as of March 20, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Pledge
Agreement”) by and among Pacific Ethanol Central, LLC, a Delaware limited
liability company (“Pledgor”), Pacific Aurora, LLC, a Delaware limited liability
company (“Aurora”) and Cortland Products Corp., as collateral agent for the
benefit of the Noteholders (in such capacity, the “Agent”), the Security
Agreement dated as of March 20, 2020 by and between the Pledgor and the Agent
(as amended, supplemented or otherwise modified from time to time, the “PEC
Security Agreement”), the Security Agreement dated as of December 15, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Initial
Security Agreement”) by and among the Company, Agent and Noteholders, and the
Intercreditor Agreement dated March 20, 2020 (as amended, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”; together
with the Amendment Agreement, Amended Notes, Pledge Agreement, PEC Security
Agreement and Initial Security Agreement, the “Documents”) by and among the
Company, Agent, and CoBank, ACB, a federally-chartered instrumentality of the
United States (“Senior Agent”).

 

Ladies and Gentlemen:

 

Capitalized terms used and not otherwise defined in this letter agreement shall
have the respective meanings given to them in the Documents, as applicable.

 

By their signatures below, each of the Company and the Pledgor hereby certify
that the Pledgor is selling the released property set forth on Annex A (the
“Released Property”) in accordance with that certain Membership Interest
Purchase Agreement, dated as of February 28, 2020, by and among the Pledgor,
Aurora and Aurora Cooperative Elevator Company, a Nebraska cooperative company
(“Buyer”) (as amended, the “Purchase Agreement”) for $52,789,425, which amount
is comprised of $16,500,000 in Seller Notes (as defined in the Purchase
Agreement) and $36,289,425 in cash, subject to adjustment in accordance with the
terms of the Purchase Agreement. Pursuant to the Purchase Agreement, the Buyer
has requested that the Agent, on behalf of the Secured Parties, release all
liens on and security interest in the Released Property held by Agent,
including, without limitation, the liens and security interests granted under
(i) the Pledge Agreement and (ii) the PEC Security Agreement (such liens and
security interests, collectively, the “Agent Lien”).

 



 

 

 



In connection therewith, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, the
Pledgor, the Buyer, the other Grantors party hereto, each Noteholder, in its
capacity as a Secured Party under the Transaction Documents, and the Agent agree
as follows:

 

Upon receipt by:

 

(a) the Senior Agent, of $14,799,189.62, representing 80 percent of the net cash
sale proceeds to be paid under the Purchase Agreement on the closing date (the
“Senior Agent Paydown”) in accordance with the terms of the Partial Release of
Collateral Letter by and among the Senior Agent, the Pledgor and the other
parties thereto (the “Senior Agent Release Letter”);

 

(b) the Agent, of

 

(i) a fully executed copy of the Purchase Agreement, together with evidence of
the consummation of sale of the Released Property pursuant thereto;

 

(ii) a fully executed copy of the Senior Agent Release Letter releasing its lien
on the Released Property automatically or effective upon substantially similar
terms as set forth herein;

 

(iii) a fully executed counterpart of this letter agreement signed by the
Company, the Pledgor and the other grantors under the Collateral Documents;

 

(c) Morrison & Foerster LLP of a wire transfer of immediately available funds of
$127,000.00 to the account set forth on Annex B; and

 

(d) Arnold & Porter LLP of a wire transfer of immediately available funds of
$2,992.00 to the account set forth on Annex C;

 

the Agent Lien and security interest created under the Pledge Agreement and the
PEC Security Agreement in favor of the Agent, on behalf of the Secured Parties,
in all of the Pledgor’s rights, title and interests in, to or under any and all
of the Released Property is released; provided, however, that this letter
agreement shall not, other than with respect to the Released Property, waive,
release, modify or terminate any other Collateral or provisions of the PEC
Security Agreement or any obligations of the Pledgor under the PEC Security
Agreement or the Pledge Agreement that are contingent reimbursement or indemnity
or similar obligations or obligations that by their terms survive the
termination thereof or release of Agent’s Lien and security interest on the
Released Property.

 

The parties hereto agree that the Agent shall be entitled to conclusively assume
that the Senior Agent Paydown contemplated to be made on April 15, 2020 has been
made as of such date.

 

The Company and the Pledgor acknowledge and agree that the Agent Lien granted
under the Pledge Agreement and the PEC Security Agreement shall be reinstated
with full force and effect if, at any time on or after the date hereof, all or
any portion of the sale of the Released Property is voided or rescinded or
otherwise undone upon the insolvency, bankruptcy or reorganization of the
Company, the Pledgor or any other subsidiary of the Company party to the
Collateral Documents or otherwise, all as though such payment had not been made.

 

The Agent agrees to procure, deliver or execute and deliver to the Company, from
time to time, all further releases, termination statements, certificates,
instruments and documents, each in form and substance reasonably satisfactory to
the Company, the Agent and the Required Holders, and take any other actions, as
may be reasonably requested by the Company or which are required to evidence the
consummation of the release contemplated hereby, in each case, at the sole cost
and expense of the Company (including attorneys’ fees and expenses).

 

The Agent hereby authorizes the Buyer, the Company or the Pledgor, or any other
party on behalf of the Company or the Pledgor, to file the UCC-3 financing
statement amendment attached hereto as Exhibit I to effect the foregoing
releases in the appropriate recording and filing offices.

 

Within fifteen (15) days after the date hereof (or such later date as agreed to
by the Required Holders in their discretion via electronic mail), the Company
and Pledgor shall deliver to the Agent fully executed and, as applicable,
notarized copies of the following documents, substantially in the form delivered
to the Senior Agent and subordinated to the assignments to and lien of Senior
Agent pursuant to the terms of the Intercreditor Agreement, and otherwise
satisfactory in form and substance to the Agent and the Required Holders: (a) an
Assignment of Notes and Deeds of Trust covering the Seller Notes and the Seller
Deeds of Trust (as defined in the Purchase Agreement); and (b) Collateral
Assignment of Deed of Trust, Assignment of Leases And Rents, Fixture Filing And
Security Agreement with respect to each of the Seller Deeds of Trust (as defined
in the Purchase Agreement).

 



2

 

 

It is expressly agreed and understood that this is a partial release and that it
shall in no manner release, affect or impair the liens and security interests in
favor of the Secured Parties, under the Initial Security Agreement or otherwise,
against any Collateral other than the Released Property. Except as expressly set
forth herein, all terms and conditions of each Document shall remain in full
force and effect. The Company and each other grantor under the Collateral
Documents hereby ratify and affirm the Collateral Documents.

 

To the extent that any offsets, defenses or claims that may exist arising out of
or relating to this letter agreement, the Documents, or the other Transaction
Documents and the transactions contemplated hereby or thereby against the Agent,
any Noteholder or any of their respective subsidiaries, affiliates, officers,
directors, employees, agents, attorneys, predecessors, successors or assigns,
both present and former (collectively, the “Released Parties”) whether asserted
or unasserted, by execution of this letter agreement, the Company, for itself
and its subsidiaries and affiliates and each of their respective successors,
assigns, affiliates, subsidiaries, predecessors, employees, heirs and executors,
as applicable (collectively, “Releasors”), jointly and severally, release and
forever discharge each of the Released Parties of and from any and all manner of
actions, causes of action, torts, suits, debts, controversies, damages,
judgments, executions, claims and demands whatsoever, asserted or unasserted, in
law or in equity, that exist or have occurred on or prior to the date of this
letter agreement, arising out of or relating to this letter agreement, the
Documents or any of the other Transaction Documents which any of the Releasors
ever had or now have against any of the Released Parties, including, without
limitation, any presently existing claim whether or not presently suspected,
contemplated or anticipated.

 

This letter agreement (a) shall be governed by and construed in accordance with
the laws of the State of New York, (b) may be executed electronically in one or
more counterparts, each of which shall be an original and all of which, taken
together, shall constitute one and the same instrument, (c) sets forth the
entire agreement among the parties relating to the subject matter pertaining
hereto, and no term or provision hereof may be amended, changed, waived,
discharged or terminated orally or otherwise, except in writing signed by each
such party, and (d) shall be binding and inure to the benefit of the parties
hereto and their respective successors and assigns. Buyer is an express
third-party beneficiary of this letter and shall be entitled to rely upon the
terms hereof.

 

By their signatures below, the Noteholders party hereto, constituting all of the
Holders party to the Initial Security Agreement, hereby (i) expressly authorize
and direct the Agent to execute and deliver this letter agreement and the
documents contemplated hereby and (ii) acknowledge and agree that the direction
in this paragraph constitute a direction from all Holders under the provisions
of Section 17 of the Initial Security Agreement, and (ii) Section 17(i) of the
Initial Security Agreement shall apply to any and all actions taken by the Agent
in accordance with such directions.

 

[signature page follows]

  

3

 

 

IN WITNESS WHEREOF, the parties hereto have executed this letter agreement as of
the date set out above.

 

CORTLAND PRODUCTS CORP.         By: /s/ Matthew Trybula   Name: Matthew Trybula
  Title: Associate Counsel         ACKNOWLEDGED AND CONSENTED TO BY:      
PACIFIC ETHANOL, INC.         By: /s/ Bryon T. McGregor   Name: Bryon T.
McGregor   Title: Chief Financial Officer         PACIFIC ETHANOL CENTRAL, LLC  
      By: /s/ Bryon T. McGregor   Name: Bryon T. McGregor   Title: Chief
Financial Officer         ILLINOIS CORN PROCESSING, LLC         By: /s/ Bryon T.
McGregor   Name: Bryon T. McGregor   Title: Chief Financial Officer        
PACIFIC ETHANOL PEKIN, LLC         By: /s/ Bryon T. McGregor   Name: Bryon T.
McGregor   Title: Chief Financial Officer         PACIFIC ETHANOL WEST, LLC    
    By: /s/ Bryon T. McGregor   Name: Bryon T. McGregor   Title: Chief Financial
Officer         PE OP CO.         By: /s/ Bryon T. McGregor   Name: Bryon T.
McGregor   Title: Chief Financial Officer  

 

[Signature Page to Partial Release of Collateral Letter]

 

 

 

 

PACIFIC ETHANOL CENTRAL, LLC         By: /s/ Bryon T. McGregor   Name: Bryon T.
McGregor   Title: Chief Financial Officer         PACIFIC ETHANOL MADERA LLC    
    By: /s/ Bryon T. McGregor   Name: Bryon T. McGregor   Title: Chief Financial
Officer         PACIFIC ETHANOL CENTRAL, LLC         By: /s/ Bryon T. McGregor  
Name: Bryon T. McGregor   Title: Chief Financial Officer         PACIFIC ETHANOL
MAGIC VALLEY, LLC         By: /s/ Bryon T. McGregor   Name: Bryon T. McGregor  
Title: Chief Financial Officer         PACIFIC ETHANOL STOCKTON LLC         By:
/s/ Bryon T. McGregor   Name: Bryon T. McGregor   Title: Chief Financial Officer
        PACIFIC ETHANOL COLUMBIA, LLC         By: /s/ Bryon T. McGregor   Name:
Bryon T. McGregor   Title: Chief Financial Officer  

 

[Signature Page to Partial Release of Collateral Letter]

  

 

 

 

ACCEPTED AND AGREED:       NOTEHOLDERS:       CKP SOUTH LLC         By: /s/
Philip DeSantis   Name: Philip DeSantis   Title:    

 

[Signature Page to Partial Release of Collateral Letter]

 

 

 

 

 

CIF-INCOME PARTNERS (A), LLC       By:  BlackRock Financial Management, Inc.,  
its investment manager         By: /s/ Stephen Kavulich   Name: Stephen Kavulich
  Title: Director  

  

[Signature Page to Partial Release of Collateral Letter]

  

 

 

 

ORANGE 2015 DISLOCREDIT FUND, L.P.         By:  BlackRock Financial Management,
Inc.,   its investment manager         By: /s/ Stephen Kavulich   Name: Stephen
Kavulich   Title: Director  

  

[Signature Page to Partial Release of Collateral Letter]

 



 

 



 

Sainsbury’s Credit Opportunities Fund, Ltd.

 

  By: BlackRock Financial Management, Inc.,   its investment manager         By:
/s/ Stephen Kavulich   Name: Stephen Kavulich   Title: Director  

  

[Signature Page to Partial Release of Collateral Letter]

  

 

 

 

Co-Investment Income Fund, L.P. - US Taxable Series         By: BlackRock
Financial Management, Inc.,   its investment manager         By: /s/ Stephen
Kavulich   Name: Stephen Kavulich   Title: Director  



 

[Signature Page to Partial Release of Collateral Letter]



 

 

 

 

Co-Investment Income Fund, L.P. - US Tax-EXEMPT Series         By: BlackRock
Financial Management, Inc.,   its investment manager         By: /s/ Stephen
Kavulich   Name: Stephen Kavulich   Title: Director  



 

[Signature Page to Partial Release of Collateral Letter]



 

 

 

 

ALFRED J. DE LEO       /s/ Alfred J. De Leo  



 

[Signature Page to Partial Release of Collateral Letter]

 

 

 

 

 

CORRUM CAPITAL ALTERNATIVE INCOME FUND LP         By: /s/ Jonathan R. Mandle  
Name: Jonathan R. Mandle   Title: Manager  

  

[Signature Page to Partial Release of Collateral Letter]

  

 

 

  

CORRUM CAPITAL GLOBAL CREDIT OPPORTUNITIES CO INVESTMENT FUND I LP         By:
/s/ Jonathan R. Mandle   Name: Jonathan R. Mandle   Title: Manager  

 

[Signature Page to Partial Release of Collateral Letter]

  

 

 

 

CORRUM CAPITAL GLOBAL CREDIT OPPORTUNITIES FUND LP         By: /s/ Jonathan R.
Mandle   Name: Jonathan R. Mandle   Title: Manager  

  

[Signature Page to Partial Release of Collateral Letter]

  

 

 

 

DAVID KOENIG       /s/ David Koenig  



 

[Signature Page to Partial Release of Collateral Letter]



 

 

 

 

JONATHAN W. WEISS       /s/ Jonathan W. Weiss  

  

[Signature Page to Partial Release of Collateral Letter]

  

 

 

 

JUSTIN S. WOHLER       /s/ Justin S. Wohler  



 

[Signature Page to Partial Release of Collateral Letter]

  

 

 

 

PHILIP DESANTIS       /s/ Phillip DeSantis  

   

[Signature Page to Partial Release of Collateral Letter]

 

 

 

 

Annex A

 

All Equity Interests (as hereafter defined) owned by Pledgor in the Issuer
described in the chart below, together with all products and proceeds thereof
(except to the extent such proceeds constitute proceeds of the sale under the
Purchase Agreement, including without limitation any Seller Notes (as defined in
the Purchase Agreement), and such proceeds of the sale and Seller Notes shall
not constitute Released Property):

 

“Equity Interests” shall mean all shares of capital stock (whether denominated
as common stock or preferred stock), equity interests, beneficial partnership or
membership interests, joint venture interests, units, limited liability company
interests, participations or other ownership or profit interests in or
equivalents (regardless of how designated) of or in a Person (other than an
individual), whether voting or non-voting.

 

Pledgor  Issuer  Type and Class of Equity Interests  Number of Pledged Shares 
Certificate Number  Percentage of Outstanding Equity Interests  Pacific Ethanol
Central, LLC  Pacific Aurora, LLC  Membership Interest  73.93 units  N/A 
 73.93%

  

 

 

 

ANNEX B

 

 

 

 

ANNEX C

 

 

 

 

EXHIBIT I

 



UCC-3 FINANCING STATEMENT AMENDMENT

 

[See attached]

 

 





 

